Citation Nr: 0114401	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  96-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran, who had active service from 
January 1974 to December 1977, and from November 1979 to 
December 1994, appealed that decision.

The veteran's claim for service connection for hearing loss 
is discussed in the REMAND following the ORDER below.


FINDINGS OF FACT

1.  The veteran has been diagnosed with tinnitus which can 
reasonably be attributed to in-service noise exposure.

2.  The veteran's chronic obstructive pulmonary disease is 
productive of shortness of breath after walking up one flight 
of stairs.

3.  The veteran's chronic obstructive pulmonary disease is 
productive of an FEV-1 score of 63 percent of that predicted, 
and an FEV-1/FVC ratio of 60 percent of that predicted.










CONCLUSIONS OF LAW

1.  Tinnitus was incurred by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for chronic obstructive pulmonary 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.97, Diagnostic Code 
6603 (1996); Diagnostic Code 6604 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the heightened requirements of 
the Act have been met with respect to his claim for service 
connection for tinnitus and for a higher initial evaluation 
for chronic obstructive pulmonary disease.  In this respect, 
the RO has informed the veteran of the evidence necessary to 
successfully prosecute his claims, by providing him with a 
photocopy of the underlying April 1995 rating decision and by 
issuing a statement of the case in October 1995.  After 
receiving additional records, the RO issued a supplemental 
statement of the case in August 1999.  The veteran has not 
referenced treatment records not already obtained.  The RO 
afforded the veteran VA examinations, fulfilling this 
requirement of the Act.  Accordingly, the Board finds that 
the RO has complied with the requirements of the Act with 
respect to these two claims.

I.  Tinnitus

The veteran is seeking service connection for tinnitus based 
upon exposure to noise during his active service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by a veteran's 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  A claim may be granted based upon 
the application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran's central contention is that he currently has 
tinnitus as a result of long-term noise exposure during 
active service.  His DD 214 showing his retirement in 
December 1994 noted that he was an aerospace propulsion 
craftsman for more than 10 years, and an aerospace ground 
equipment journeyman for more than four years.  The Board can 
reasonably concede that the veteran was exposed to aircraft 
noise during his active service.

Service medical records show that in November 1990, the 
veteran had pain in his right ear, which was attributed to 
otitis.  His service medical records also reflect numerous 
audiological tests throughout his service.  The results of 
each report need not be discussed here.  Service medical 
records do not reflect complaints of tinnitus.

As a result of these claims, the veteran was provided a 
multipart VA examination in May 1995.  The veteran informed 
the examiner who performed the general medical portion of the 
examination that he had hearing loss and tinnitus.  Based 
upon the examination and the veteran's reports, that examiner 
diagnosed the veteran with tinnitus.  

The veteran informed the VA audiological examiner that he had 
bilateral hearing loss, which interfered with conversation, 
especially with background listening conditions.  The veteran 
related a 19-year history of working with aircraft engine 
noise and the 1990 diagnosis of otitis media.  Finally, the 
veteran informed the examiner that he had infrequent, non-
bothersome tinnitus.  The examining audiologist could not 
ascribe an etiology to the veteran's complaints of tinnitus.  

Initially, the Board acknowledges the veteran's 
representative's argument in the March 2001 brief on appeal.  
The representative urged that a remand was required to 
determine if the veteran's complaints of tinnitus were either 
recurrent or persistent, which represent the somewhat 
different nomenclature used to evaluate tinnitus under 
Diagnostic Code 6260 both prior to and effective May 1999.  
The change in terminology, however, is not substantive.  
Moreover, under either set of criteria, recurrent or 
persistent tinnitus would warrant a 10 percent evaluation, 
and the absence of recurrent or persistent tinnitus goes to 
the issue of the level of compensation, not whether service 
connection is initially warranted.  Ultimately, a remand here 
is not needed.  

Noise exposure can cause sensorineural hearing loss (claimed 
below) and tinnitus.  A lack of noted disability in service 
or at separation is not fatal to the veteran's claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that service complaints of or treatment for hearing 
loss is not required in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  While discussing hearing loss, the Court held that 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether the they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993)(quoting from a brief of the VA 
Secretary.)  The Board can reasonably find the analogy here 
where the veteran is claiming service connection for 
tinnitus.

The veteran has an almost two-decade long history of exposure 
to acoustic trauma during service, and has reported the onset 
of tinnitus almost immediately following his retirement.  The 
service department provided the veteran with numerous 
audiological tests over the course of his career, in 
consideration of his ongoing exposure to acoustic trauma.  
The veteran has current complaints of tinnitus.  Resolving 
any doubt in the veteran's favor, the Board finds that 
service connection is warranted for the veteran's tinnitus.  
38 C.F.R. § 3.102 (2000).  

II.  Evaluation of Chronic Obstructive Pulmonary Disease

The veteran is seeking a higher initial evaluation for his 
service-connected chronic obstructive pulmonary disease 
(COPD).  The April 1995 rating decision on appeal granted 
service connection for COPD, and assigned a 10 percent 
evaluation for this disability.  The veteran appealed the 
evaluation assigned, and an August 1999 rating decision 
granted a 30 percent evaluation effective December 14, 1994, 
the day following the veteran's retirement from active 
service.  As this is not the highest evaluation available, it 
is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran retired from active service because of COPD.  As 
a result of this claim and for treatment purposes, the 
veteran was provided numerous pulmonary function tests (PFTs) 
during the course of this claim, with the first given in May 
1995, as a result of a VA examination.  He informed the 
examiner that he was employed by a shipping company.  The 
veteran complained of coughing and shortness of breath on 
exertion, and he related using Proventil.  Lungs were clear 
to auscultation and percussion, and there was no wheezing.  
The examiner characterized the veteran's COPD as mild.  The 
veteran then weighed 194 pounds.

A PFT was provided in conjunction with the May 1995 VA 
examination.  The veteran informed the clinician who 
administered that test that he did not have dyspnea on rest, 
only exertion.  The pre-bronchodilator FEV-1 score was 64 
percent of that predicted, while the FEV-1/FVC ratio was 57 
percent of that predicted.  DLCO (SB) was not tested.  
However, the resulting report also stated that results were 
outside the 95 percent confidence interval, and a 
computerized interpretation stated that more detailed 
pulmonary function testing may be useful.

The veteran received another VA examination in January 1997.  
The veteran related that going up and down stairs caused 
shortness of breath, and that on level surface he could walk 
a block slowly.  He also reported working 40 hours per week 
in a supply room.  Objectively, the examiner stated that the 
veteran's lungs were very clear, with the veteran's heart 
showing a normal sinus rhythm and no murmur.  The examiner 
stated that there was evidence of the beginning of chronic 
lung disease.  A PFT was ordered, and performed that same 
month.  The FEV-1 was 84 percent of that predicted, while the 
FEV-1/FVC ratio was 58 percent of that predicted, each after 
the use of a bronchodilator.  A DLCO (SB) score is not 
contained in the report.

Another PFT was administered in August 1997, but did not 
include post-bronchodilator results.  August 1997 VA 
treatment records noted that the veteran related shortness of 
breath with showering and using stairs.  A more comprehensive 
PFT was given in September 1997 by the VA, reflecting an FEV-
1 score of 59 percent and an FEV-1/FVC ratio of 50 percent, 
each post-bronchodilator.  The DLCO (SB) was 88 percent of 
that predicted.  Good effort was seen on this test by the 
clinician.  The veteran weighed 212 pounds.  

In September 1998, the veteran was given a final PFT by the 
VA.  The FEV-1 was 63 percent of that predicted, while the 
FEV-1/FVC ratio was 60 percent of that predicted, after the 
use of a bronchodilator.  A DLCO (SB) was not performed.  The 
veteran weighed 214 pounds, and reported dyspnea during both 
rest and exercise.  The computerized interpretation showed 
moderate obstructive lung defect, and more detailed testing 
was indicated.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Court distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  The veteran in this claim is challenging 
the initial rating assigned, and the possibility of a staged 
rating must be considered.

Prior to September 5, 1996, COPD was rated under Diagnostic 
Code 6603, which evaluated emphysema.  Under that code, a 10 
percent evaluation was warranted for mild symptomatology, 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation was warranted for moderate symptomatology, 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on a level surface; 
pulmonary function tests consistent with moderate emphysema.  
A 60 percent evaluation was warranted for severe 
symptomatology, with exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping; ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  
A 100 percent evaluation was warranted for pronounced 
symptomatology, as shown by even greater restrictions on 
breathing.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996). 

Effective September 5, 1996, substantive changes pertaining 
to the evaluation of cardiopulmonary disorders were made.  61 
Fed. Reg. 46728 (Sept. 5, 1996).  A 10 percent evaluation is 
now warranted when the FEV-1 is 71 to 80 percent of that 
predicted, or; FEV-1/FVC is 71 to 80 percent predicted, or; 
DLCO (SB) is 66 to 80 percent predicted.  A 30 percent 
evaluation is now warranted when the FEV-1 is 56 to 70 
percent predicted, or; FEV-1/FVC is 56 to 70 percent 
predicted, or; DLCO (SB) is 56 to 65 percent predicted.  A 60 
percent evaluation is warranted when the FEV-1 is 40 to 55 
percent of that predicted, or; FEV-1/FVC is 40 to 55 percent 
of that predicted, or; DLCO (SB) or 40 to 55 percent of that 
predicted, or; the maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiopulmonary limit.)  A 100 percent 
evaluation is warranted for even more severe limitation in 
breathing.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2000).  
Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.

Initially, the Board finds that a staged rating is not 
warranted in this claim.  While the FEV-1/FVC ratio was lower 
at the time of the September 1997 PFT than at the time of the 
September 1998 PFT, the latter test showed a worsening of the 
FEV-1.  The overall disability picture shows a worsening of 
the disability picture during the course of this claim, but 
for the following reasons, the Board finds that the current 
30 percent evaluation adequately envisions the worsening 
manifestations.

Under the former criteria, the veteran's COPD most 
approximates the current 30 percent evaluation.  In this 
respect, while the veteran reported most recently, in 
September 1998, that he had dyspnea at rest, he did report 
earlier, in January 1997, that he could walk up and down 
stairs, albeit with dyspnea.  Even in September 1998, the 
veteran did not report that he could no longer perform these 
activities.  Moreover, the veteran has never shown marked 
impairment of health at any time during the course of this 
claim; the veteran appears to have gained a little weight 
during the claim, and is by no means undersized or has been 
characterized as malnourished.  In looking at the results of 
the September 1998 PFT in evaluating the veteran's COPD under 
the former criteria, and not discussing the earlier tests in 
any great detail, the Board would note that these results 
reflect the worst manifestations from the several PFTs 
performed during the course of this claim.  Ultimately, the 
criteria for a 60 percent evaluation have not been met under 
the former criteria at any time during the course of this 
claim.

Turning to the revised criteria, the Board finds that the 
current 30 percent evaluation adequately contemplates current 
symptomatology.  In this regard, the results of the May 1995 
PFT provided in conjunction with the VA examination fall 
squarely within the criteria for a 30 percent evaluation.  
Likewise, the PFT provided in January 1997 places the 
veteran's COPD within the criteria for a 30 percent 
evaluation.  However, the September 1997 PFT showed an FEV-1 
score of 59 percent, and an FEV-1/FVC ratio of only 50 
percent.  The latter score initially seems to reflect one of 
the criteria for a 60 percent evaluation.  The September 1998 
PFT showed a higher FEV-1/FVC ratio, of 60 percent, 
reflecting a lowered FVC score in this latter PFT.  However, 
these results also fall within the criteria for a 30 percent 
evaluation under the revised criteria.  

Ultimately, the veteran's pulmonary capacity had decreased 
from September 1997 to September 1998, and the intent of the 
rating schedule is to additionally compensate for worse 
manifestations.  Towards this end, to award a 60 percent 
evaluation effective September 1997, and reduce the 
evaluation to 30 percent effective September 1998, after the 
veteran's COPD had worsened, is nonsensical.  Looking at the 
disability picture as a whole, the Board finds that the 
current 30 percent evaluation assigned to the veteran's COPD 
adequately contemplates findings made during the course of 
this claim.  

For the above reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent under either the former or 
revised criteria.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his COPD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  The 
evidence shows that the veteran is employed full time, and 
there is no evidence of in-patient treatment for this 
disability.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for tinnitus is granted.

An initial disability evaluation in excess of 30 percent for 
chronic obstructive pulmonary disease is denied.


REMAND

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

Service medical records show that in November 1990, the 
veteran had pain in his right ear, which was attributed to 
otitis.  His service medical records also reflect numerous 
audiological tests throughout his 19 years of active service.  
While the results of each report need not be discussed here, 
the Board notes that an August 1991 audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
25
15
25
25
30

The veteran received follow-up testing both one and two weeks 
following this test.  This testing was completed after the 
veteran was to cease exposure to noise.  These results showed 
some improvement over the above scores.

The service department provided an audiological test in 
November 1994, shortly before the veteran's retirement from 
service the next month.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
5
10
20

Neither speech recognition ability nor average puretone 
threshold is contained in that report.  

As noted above, the veteran informed the VA audiologist in 
May 1995 that he had bilateral hearing loss, which interfered 
with conversation, especially with background listening 
conditions.  The veteran related a 19-year history of working 
with aircraft engine noise and the 1990 diagnosis of otitis 
media.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
10
5
0
0
5

Average pure tone threshold was two bilaterally.  Speech 
audiometry revealed speech recognition ability of 98 percent 
in the right ear and of 100 percent in the left ear.

The Board is troubled by the results of the May 1995 VA 
audiological examination.  An initial reading of the result 
seems to indicate that the veteran's hearing acuity has 
actually improved from August 1991 to the time of the May 
1995 test.  The examiner gave no comment as to why current 
findings were different than service department findings.  
The Board finds that another VA audiological test may be 
useful in this claim.

In light of the above, this claim is REMANDED for the 
following:

1.  The RO is requested to provide the 
veteran with a VA audiological 
examination that comports with the 
criteria used to evaluate hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth, and must include 
sufficient results to effectively 
evaluate a hearing loss disability.  If 
any discrepancy exists between service 
department audiological test results and 
current test results, then the examiner 
is requested to explain to the extent 
possible, the reasons behind the 
discrepancy.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file must be made 
available to the examiner for review.  

2.  Thereafter, the RO must review the 
claims file and ensure that all 
development action deemed necessary by 
the Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) is 
completed with respect to the veteran's 
claim for service connection for hearing 
loss.

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for hearing loss.  If that claim 
continues to be denied, the RO is 
requested to issue the veteran and his 
representative a supplemental statement 
of the case and be afforded the 
applicable time to respond.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

